Title: From James Madison to Richard Cutts, 23 July 1811
From: Madison, James
To: Cutts, Richard


Dear Sir
Washington July 23. 1811
We are at length about to exchange Washington for Montpelier. The morning after tomorrow is fixt for our departure. The state of our affairs with France may be collected from the printed accts. Some obscurities hang over them as they respect the degree of our commerce with them. The Decrees seem not to be in operation in any sense giving pretext for the refusal of G. B. to revoke her orders in Council. Foster stroaks with one paw and scratches with the other. The Blockade of May is put on a manageable footing, contrary to the partizans of G. B. who had chosen that for the difficulty. The ground she has taken for herself, is that the evidence of the repeal of the F. decrees, is not satisfactory; and that the repeal must comprehend the whole of the decrees, as they relate to British commerce as well as to neutral rights. It is held out also that the non-intercourse, whilst such a repeal is witheld by France is a ground for retaliation by G. B. Congs. will be convened about the first of Novr. Barlow will sail in a few days. These hints are for yourself, till you can refer to another source for the information. I hope you will recollect our wishes that you & Mrs. Cutts may find it practicable to see us in Orange before we leave it in October. With affece. remembrance to her, and the little cherubs around, accept assurances of my esteem and friendship.
James Madison
